       Case 1:21-cv-03120-PGG-OTW Document 15 Filed 07/06/21 Page 1 of 1

                                HALSBAND LAW OFFICES
                                       ATTORNEYS AT LAW
                                           COURT PLAZA SOUTH
                                       21 MAIN STREET, EAST WING
                                         THIRD FLOOR, SUITE 304
                                    HACKENSACK, NEW JERSEY 07601
                                    T. 201.487.6249; F. 201.487.3176
                                   Email: david@halsbandlaw.com

                                   On the Web: www.halsbandlaw.com

DAVID S. HALSBAND                                                                  JYOTI M. HALSBAND
ADMITTED TO NJ, NY & MA BARS                                                       ADMITTED TO NJ & NY BARS


July 6, 2021
                                                        MEMO ENDORSED
Via ECF

Honorable Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Lopez v. One More Thai Corp. et al.
        Civil Action No. 1:21-cv-03120-PGG-OTW

Dear Judge Wang:

I have recently been retained to represent the Defendants in this case. Plaintiff’s counsel and
I have conferred and began to discuss settlement. For this reason and due to my recently
being retained, I respectfully request that the Rule 16 Conference scheduled for July 13, 2021
at 3:30 p.m. be adjourned for at least 30 days. This will give Plaintiff’s counsel and I more
time to discuss settlement. For rescheduling purposes, I plan to be away from August 16
through 20 and respectfully request the conference not be rescheduled during that time.
Plaintiff’s counsel consents to this request. This is the first request by Defendants for an
adjournment.

In addition, I respectfully request an extension to file a responsive pleading until August 27,
2021. Plaintiff’s counsel consents to this request as well.           This is the first request
Defendants have made to the court for an extension, but I note that Plaintiff’s counsel has
been very courteous in giving me time to finalize my representation.

Respectfully,                   Defendant's responsive pleadings are due August 27, 2021. Initial case
                                management conference is rescheduled to September 9, 2021 at
s/David S. Halsband             3:30pm. Parties are directed to submit their proposed case
David S. Halsband               management plan one week before the initial conference, by Thursday,
                                September 2, 2021. Parties are directed to refer to ECF 11 for further
                                instructions. The Clerk of Court is directed to close ECF 15.
cc:     Gabriel Levy, Esq.      SO ORDERED.
        Counsel for Plaintiff

                                                        Ona T. Wang                    07/09/2021
                                                        United States Magistrate Judge
